Title: To James Madison from Valentin de Foronda, 20 August 1808
From: Foronda, Valentin de
To: Madison, James



Muy Señor mio:
Philadelphía 20. de Agosto de 1808.

Doy à V. S. las debídas gracías por los papeles que ha tenido à bien dár orden se me envíasen, pues deseaba tener la correspondencia sabia, delicada y de buen gusto de V. S. conlos Señores Monroe, Pínkney y Rose.  Ofrezco à V. S. mis respetos y consideraciones, y pido à Dios gue. su vida ms. as.  B. L. M de V. S. su mas atento servidor

Valentin de Foronda

